Citation Nr: 0122341	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of overpayment in the 
amount of $9,844.00 resulting from nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.  In September 2000, the Board remanded the 
case to obtain additional development.  It has been returned 
for appellate review.

On the veteran's substantive appeal, he checked the box 
indicating that he desired to appear personally before a 
member of the Board.  In the petition portion of the form, he 
clarified that he desired a travel board hearing.  By written 
correspondence dated in July 1999, the veteran withdrew that 
hearing request.  No additional action in this regard is 
warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim. 

2.  In July 1994, the VA awarded the veteran nonservice-
connected pension benefits.

3.  In July 1998, the VA was informed that the veteran had 
received additional countable income from 1995 to 1997, and 
in response, the RO told him that an overpayment had been 
created.  The veteran requested a waiver.

4.  The creation of the overpayment did not derive from bad 
faith, fraud, or misconduct on behalf of the veteran; he, 
nevertheless, is at fault in the creation of the overpayment.

5.  Recovery of the overpayment would not create undue 
financial hardship or defeat the purpose for which the 
benefit was intended.  

6.  The veteran received benefits to which he was not 
entitled; thus, he has been unjustly enriched.

7.  The veteran has not changed his position or relinquished 
a valuable right in reliance on VA benefits.


CONCLUSION OF LAW

Recovery of an overpayment in the amount of $9,844.00 
resulting from nonservice-connected pension benefits would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)); 38 C.F.R. §§ 1.962, 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) (now codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)), which 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a benefit under 
a law administered by VA.  Here, the VA has made reasonable 
efforts to assist the veteran in obtaining information and 
evidence necessary to substantiate his claim.  As previously 
noted in September 2000, the Board remanded the case to 
obtain additional development and in response, the veteran 
has submitted a recent Financial Status Report.  
Additionally, the veteran has not identified any records 
which might be relevant to his claim which have not been 
obtained by the RO.  Thus, the Board finds that no additional 
notification or development action is required under the 
VCAA, it would not be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

By history, the RO initially awarded nonservice-connected 
disability pension benefits to the veteran in June 1990.  The 
award was based on the veteran's countable annual income of 
zero from April 17, 1990.  However, pension benefit payments 
were subsequently terminated, as the veteran began to receive 
monthly Social Security Administration (SSA) disability 
payments in conjunction with a retroactive payment of 
$10,143.  The record also shows that an overpayment in the 
amount of $600 had been created.  

In July 1994, the RO approved the veteran's award for 
disability pension.  The award was based on the veteran's 
countable annual income of $7,608.  The RO also told the 
veteran that the VA pension rate depended on total "family" 
income which included his income and that of any dependents.  
The veteran was also told that adjustments would be made 
accordingly and that he should notify them immediately if he 
had received any income from any source other than that shown 
above.  The veteran was also told that changes to his 
countable annual income had to be reported and that the 
failure to promptly tell VA about income changes might create 
an overpayment which would have to be repaid.  

By letter dated in May 1998, the RO told the veteran of a 
proposal to stop disability payments, effective February 1, 
1995.  The proposal was based on verification that he had 
received income of $7,354 in 1995; $9,195 in 1996; and $9,446 
in 1997, all of which had not been previously reported.  The 
RO told the veteran that this would cause his countable 
income to exceed the maximum limit allowed by law from 1994 
to the present and would necessitate the termination of his 
pension benefits effective February 1, 1995.  The RO then 
informed the veteran of his due process rights.  

In July 1998, the RO terminated the veteran's pension 
benefits, effective February 1, 1995, and by letter dated in 
August 1998, the RO told the veteran that an overpayment in 
the amount of $9,844 had been created.  In August 1998, the 
veteran requested a waiver of recovery of the overpayment.  
He averred that he worked at a summer job to pay off debts 
and to help with family needs.  He also stated that he no 
longer worked and only received disability payments.

In August 1998, the RO received the veteran's Financial 
Status Report.  At that time, the veteran acknowledged 
receiving $1,350 in total monthly net income.  He reported 
having $100 in cash in the bank and that he owned a 1986 
Mazda.  His monthly expenses consisted of $97 for rent or 
mortgage payments, $200 for food, $144 for utilities and 
heat, $32 for life insurance, $21 telephone bill, and $38 for 
cable television.  His monthly payments on installment 
contracts and other debts consisted of $130 at Crestar Bank, 
$100 at W.E. & Son Funeral Home, and $150 at Doodly AC 
Company.   His monthly expenses totaled $932.  

A September 1998 letter from SSA to the veteran's spouse 
shows that she received $57 per month because the veteran 
received disability payments in the amount of $704.

In a March 1999 Financial Status Report, the veteran reported 
receiving $7,426 in total monthly net income in 1997 and 
$8,459 in 1998.  He reported a total monthly net income of 
$705.  He also reported having $25 in cash in the bank, that 
he had a 1986 Mazda, and $1,500 in other assets.  His monthly 
expenses consisted of $97 for rent or mortgage payments, $150 
for food, $140 for utilities and heat, life insurance 
payments and county taxes, $28 telephone bill, and $36 for 
cable television.  His monthly payments on installment 
contracts and other debts, if any, were not listed.  His 
monthly expenses totaled $451.  

The veteran's Financial Status Report dated in March 2001 
shows that he and his wife received $757 and $286, 
respectively, in total monthly net income.  The amount equals 
$1,043.  He reported having no cash in the bank and that he 
had a 1986 Mazda.  No other assets were listed.  His monthly 
expenses consisted of $97.73 for rent or mortgage payments, 
$200 for food, $150 for utilities and heat, $31 for life 
insurance payments, $20 for personal property taxes, $56.20 
for his telephone bill, $20 for homeowners insurance, and $45 
for cable television.  His monthly payments on installment 
contracts and other debts totaled to $270.  His monthly 
expenses totaled $890.  The veteran also checked that he had 
never been adjudicated bankrupt.

The veteran seeks entitlement to waiver of recovery of an 
overpayment to his of VA nonservice-connected pension 
benefits.  Pursuant to 38 U.S.C.A. § 5302(a), there shall be 
no recovery of payments or overpayments of any benefits under 
any of the laws administered by the Secretary whenever the 
Secretary determines that recovery would be against equity 
and good conscience.  See also, 38 C.F.R. §§ 1.962, 1.965(a).  
However, recovery may not be waived if there is an indication 
of fraud, misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.965(b) (2000).

At the outset, the Board notes that the evidence does not 
demonstrate that the veteran acted in such a way as to 
indicate fraud, misrepresentation, or bad faith.  VA 
regulation requires that misrepresentation be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  
Accordingly, because the record does not establish evidence 
of fraud, misrepresentation, or bad faith, the law does not 
preclude entitlement to a waiver.  The Board will proceed to 
inquire into whether collection of overpayment would be 
against "equity and good conscience."  Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

Under 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor, where such actions contribute to the 
creation of the debt; the balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  38 C.F.R. § 1.965(a)(1)-(6).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

After carefully reviewing and weighing the evidence of 
record, the Board finds that it would not be against the 
principles of equity and good conscious for the VA to collect 
the overpayment amount of $9,844.  In this case, the five 
elements for consideration weigh against the granting of a 
waiver.  Bruce v. Gober, 13 Vet. App. 565 (2000); Berotti v. 
West, 11 Vet. App. 193 (1998).  

In this case, the evidence establishes that the veteran is 
solely at fault in the creation of the overpayment.  It is 
acknowledged that the veteran maintains that he used his 
extra income to pay off bills and to help with household 
expenses.  Nonetheless, the record demonstrates that he knew 
or should have known that his countable annual income was a 
factor in determining entitlement to pension benefits, and as 
such, should have been reported to VA.  The evidence shows 
that the veteran was initially awarded pension benefits in 
1990 and at that time was apprised of the need to report any 
additional income received.  Such notice was also provided in 
July 1994 when the RO again awarded pension benefits.  
Therefore, the veteran is solely at fault for the creation of 
the overpayment.

Although the veteran argues that recovery of the overpayment 
would create undue financial hardship, the Board finds that 
the veteran would not experience undue hardship as a result 
of repaying the overpayment.  Undue hardship exists where 
collection, in installments if necessary, would seriously 
impair the claimant's ability to provide the necessities of 
life, including food, clothing, shelter, and medical 
attention.  See Stone v. Derwinski, 1 Vet. App. 56 (1992).  
Financial hardship requires an examination of the current 
financial status, with attention to future prospects as well.  
However, the veteran is expected to afford the same attention 
and expend the same effort in relieving Government 
obligations as he does to other obligations.  Id.  

With respect to this matter, the evidence does not show that 
recovery of the overpayment would create undue financial 
hardship.  The veteran's recent financial status report does 
not show that his monthly expenses exceed his monthly income.  
Additionally, the Board notes that expenses considered in 
that calculation include one-time annual expenditures such as 
his personal property taxes and that it includes a monthly 
allotment for cable television, which is not a necessity of 
life item.  The Board also notes that the veteran has 
indicated that he has never filed for bankruptcy.  Given the 
foregoing in conjunction with the veteran's $152 per month 
surplus ($1043(total monthly income) - $890 (total monthly 
expenses)), the Board finds that the veteran would not 
experience undue financial hardship which would deprive him 
of basic necessities (i.e., food, shelter, and clothing) if 
required to repay the VA.  With prudent budgeting, the 
veteran could reasonably allocate moneys toward the 
overpayment.  Again, the veteran is expected to afford the 
same attention and expend the same effort in relieving the 
Government obligations as he does to other contractual 
monthly obligations.  

Additionally, in this case there is no evidence of record 
establishing that the collection of the overpayment would 
defeat the purpose of the VA benefit.  VA nonservice-
connected pension benefits are awarded to veterans whose 
financial resources are insufficient to meet the basic needs 
of the family.  Such circumstances are not present here.  The 
veteran receives $1,043 per month.  He pays $97.73 for 
shelter, and has the financial surplus to obtain the basic 
necessities he and his family require.  Thus, the repayment 
of the overpayment created would not defeat the purpose of 
the VA benefit.

Also, the evidence shows that the failure to make restitution 
would result in unjust enrichment to the veteran.  From 1995 
to 1997 the veteran received benefits to which he was not 
entitled as a result of unreported earned income.  Given the 
foregoing, a waiver of recovery of the overpayment amount 
would result in unjust enrichment, to the extent that he 
received benefits to which he was not entitled.  Finally, 
there is no evidence of record suggesting that the veteran 
relied on VA benefits and that such reliance resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

Considering the foregoing, the preponderance of evidence is 
against the veteran's claim for a waiver of recovery of 
overpayment of nonservice-connected pension benefits and is 
not in equipoise.  It would not be against the principles of 
equity and good conscience to recover the overpayment amount 
of $9.844.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a).  
The appeal is denied.


ORDER

Entitlement to a waiver of recovery of overpayment in the 
amount of $9,844.00 from nonservice-connected pension 
benefits is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

